


Exhibit 10(l)
FOURTH AMENDMENT TO SECOND AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT


THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(“Fourth Amendment”) is made as of this 25th day of April, 2013, by and among
BANK OF AMERICA, N.A., a national banking association (“Bank of America”) with
an office at 135 South LaSalle Street, 4th Floor, Chicago, Illinois 60603,
individually as a Lender and as Agent (“Agent”) for itself and any other
financial institution which is or becomes a party hereto (each such financial
institution, including Bank of America, is referred to hereinafter individually
as a “Lender” and collectively as the “Lenders”), the LENDERS and MFRI, INC., a
Delaware corporation (“MFRI”), MIDWESCO FILTER RESOURCES, INC., a Delaware
corporation (“Midwesco”), PERMA‑PIPE, INC., a Delaware corporation
(“Perma‑Pipe”), THERMAL CARE, INC., a Delaware corporation (“Thermal Care”), TDC
FILTER MANUFACTURING, INC., a Delaware corporation (“TDC”), MIDWESCO MECHANICAL
AND ENERGY, INC., a Delaware corporation (“Mechanical”) and PERMA‑PIPE
INTERNATIONAL COMPANY, LLC, a Delaware limited liability company (“Perma‑Pipe
International”) and PERMA-PIPE CANADA, INC., a Delaware corporation (“Perma‑Pipe
Canada”). Capitalized terms used in this Agreement have the meanings assigned to
them in Appendix A, General Definitions. Accounting terms not otherwise
specifically defined herein shall be construed in accordance with GAAP
consistently applied. MFRI, Midwesco, Perma‑Pipe, Thermal Care, TDC, Mechanical,
Perma‑Pipe International and Perma‑Pipe Canada are sometimes hereinafter
referred to individually as a “Borrower” and collectively as “Borrowers”.


WHEREAS, Borrowers, Agent, and the Lender signatories thereto hereto entered
into that certain Second Amended and Restated Loan and Security Agreement dated
April 30, 2012 as amended by a certain First Amendment to Second Amended and
Restated Loan and Security Agreement by and among Borrowers, Agent and the
Lender signatories thereto dated June 8, 2012, by a certain Second Amendment to
Second Amended and Restated Loan and Security Agreement by and among Borrowers,
Agent and the Lender signatures thereto dated October 12, 2012 and by a certain
Third Amendment to Second Amended and Restated Loan and Security Agreement by
and among Borrowers, Agent and the Lender signatures thereto dated March 15,
2013 (said Second Amended and Restated Loan and Security Agreement, as amended
from time to time, the “Loan Agreement”);
NOW, THEREFORE, in consideration of the following terms and conditions, the
parties agreed as follows:
1.Definitions. Except as otherwise specifically provided for herein, all
capitalized terms used herein without definition shall have the meanings
contained in the Loan Agreement.


2.Amended Definition. The definition of “Availability Threshold” contained in
Exhibit 8.3 is hereby deleted and the following is inserted in its stead:


“Availability Threshold - for each period within the Term commencing each May 1
and ending each January 31, $5,000,000. For each period within the Term
commencing each February 1 (January 14, 2013 with respect to 2013 only) and
ending each April 30, $3,500,000. The foregoing notwithstanding, (x) on not more
than two occasions during any calendar year, the $3,500,000 Availability
Threshold for periods between February 1 and April 30 shall be $2,500,000 for no
more than three consecutive days and (y) on not more than three occasions during
any calendar year, the Availability Threshold for periods between May 1 and
January 31 shall be $4,000,000 for not more than three consecutive days.
Further, for periods




--------------------------------------------------------------------------------




between February 19, 2013 and March 14, 2013, the Availability Threshold shall
be deemed to have been $2,200,000.”
3.Consent to Sale. Agent and Lenders consent to the sale by Thermal Care of all
or substantially all of its assets and business (“Thermal Care Sale”) so long
as: (i) the net sales proceeds received by Thermal Care for such transaction are
at least $10,000,000 and such net sales proceeds are applied to the Loans as
provided in subsection 3.3.1 of the Loan Agreement; (ii) after giving effect to
such Thermal Care Sale no Default or Event of Default exists; (iii) prior to the
consummation of the Thermal Care Sale, true and complete copies of the material
documents and agreements (in substantially final form) evidencing the Thermal
Care Sale have been delivered to Agent and the terms and conditions of such
documents and agreements shall have been acceptable to Agent (the terms and
conditions of the TRA draft Asset Purchase Agreement dated 4/23/13 being
acceptable to Agent); and (iv) the Thermal Care Sale is consummated on or prior
to May 2, 2013.


4.Investment in Foreign Subsidiaries. Agent and Lenders consent to MFRI making
an additional $3,000,000 cash investment in the existing Foreign Subsidiaries of
Perma-Pipe in the United Arab Emirates or Saudi Arabia so long as: (i) the
Thermal Care Sale has been consummated in accordance with the provisions of
Section 3 of this Fourth Amendment; (ii) after giving effect to any such
investment, no Default or Event of Default exists; (iii) immediately after
giving effect to any such investment, Availability is at least $10,000,000; and
(iv) such investment was made on or prior to June 15, 2013. In order to induce
Agent and Lenders to consent to the investment contemplated by this Section 4 of
this Fourth Amendment, Borrowers agree that: (x) the provisions of subsection
8.2.12 of the Loan Agreement notwithstanding, Borrowers shall make no further
investments in Foreign Subsidiaries; (y) the first $3,000,000 of cash
repatriated from Foreign Subsidiaries to Borrowers after April 25, 2013 shall
not be included in Consolidated Net Income (Loss) or EBITDA; and (z) Borrowers
covenant to cause Foreign Subsidiaries to repatriate at least $3,000,000 to
Borrowers between the date hereof and June 1, 2014.


5.Conditions Precedent. This Fourth Amendment shall become effective upon
satisfaction of each of the following conditions precedent:
(a)Borrowers, Agent and Lenders shall each have executed and delivered to each
other this Fourth Amendment; and
(b)MFRI, on its own behalf and on behalf of each other Borrower, and Agent shall
have executed and delivered to each other an amended and restated fee letter.


6.Governing Law. This Fourth Amendment shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without regard to the
principles thereof relating to conflict of laws.


7.Execution in Counterparts. This Fourth Amendment may be executed in any number
of counterparts, which shall, collectively and separately, constitute one
Agreement.


8.Continuing Effect. Except as otherwise provided herein, the Loan Agreement
remains in full force and effect.
(Signature Page Follows




--------------------------------------------------------------------------------




(Signature Page to Fourth Amendment to Second Amended and
Restated Loan and Security Agreement)


 
 
MFRI, INC.


By: /s/ Karl J. Schmidt
 
 
Karl J. Schmidt
 
 
Vice President and Chief Financial Officer
 
 
 
 
 
MIDWESCO FILTER RESOURCES, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
PERMA‑PIPE, INC.
By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
THERMAL CARE, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
TDC FILTER MANUFACTURING, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
MIDWESCO MECHANICAL AND ENERGY, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
PERMA‑PIPE INTERNATIONAL COMPANY, LLC.
By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 





--------------------------------------------------------------------------------




 
 
PERMA‑PIPE CANADA, INC.
By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
BANK OF AMERICA, N.A., as Agent and as a Lender
By: /s/ Brian Conole
 
 
Brian Conole
 
 
Senior Vice President


 
 
 







